TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00217-CR



                              Chimeniem Odu Echendu, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 56,343, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant was convicted of aggravated robbery. The trial court has certified that the

case is a plea bargain case and that appellant has no right to appeal. See Tex. R. App. P. 25.2(a)(2).

We therefore dismiss the appeal. Tex. R. App. P. 25.2(d) (if trial court does not certify that

defendant has right to appeal, “appeal must be dismissed”).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed

Filed: May 3, 2013

Do Not Publish